GLD-224                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 11-3120
                                     ___________

                               WARREN K. GLADDEN,
                                            Appellant

                                           v.

                                HILDA L. SOLIS,
                   SECRETARY, U.S. DEPARTMENT OF LABOR
                     ____________________________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (D.C. Civil No. 5-10-cv-05475)
                    District Judge: Honorable Lawrence F. Stengel
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    July 12, 2012

         Before: FUENTES, GREENAWAY, JR. and BARRY, Circuit Judges

                             (Opinion filed: July 24, 2012 )
                                      _________

                                      OPINION
                                      _________

PER CURIAM

      Warren K. Gladden sued the Secretary of the Department of Labor, alleging that

he was discriminated against on the basis of race and age when he was not hired by the
                                           1
Department of Labor as an Equal Opportunity Specialist. He also claimed that the

Secretary did not hire him in retaliation for his having engaged in activities protected by

Title VII and the Age Discrimination in Employment Act (“ADEA”). The Secretary

moved to dismiss Gladden’s complaint for failure to state a claim, or, in the alternative,

for failure to exhaust administrative remedies. The District Court dismissed the

complaint after concluding that Gladden could not state a plausible claim for relief based

on his allegations and the attachments to the complaint. Gladden appeals.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review is plenary. See

McMullen v. Maple Shade Twp., 643 F.3d 96, 98 (3d Cir. 2011). Because no substantial

question is raised by this appeal, we will summarily affirm the District Court’s judgment.

See 3d Cir. LAR 27.4; 3d Cir. I.O.P. 10.6.

       To establish a prima facie case of employment discrimination under Title VII on

the basis of race or age, a plaintiff must show that he or she is a member of a protected

class, was qualified for the position, was not hired, and that, under circumstances that

raise an inference of discriminatory action, the employer continued to seek out

individuals with qualifications similar to the plaintiff’s to fill the position. See Sarullo v.

United States Postal Serv., 352 F.3d 789, 797 (3d Cir. 2003). Whereas Title VII claims

can be maintained with a showing that an improper consideration was a motivating factor

for the employer’s action, see Gross v. FBL Financial Servs., Inc., 557 U.S. 167, 174

(2009), a claim under the ADEA requires a showing that “age was the ‘but-for’ cause of

the employer’s adverse action,” id. at 177. However, to survive a motion to dismiss, a
                                               2
plaintiff need not establish the elements of a prima facie case; a plaintiff merely must

“put forth allegations that raise a reasonable expectation that discovery will reveal

evidence of the necessary element.” Fowler v. UPMC Shadyside, 578 F.3d 203, 213 (3d

Cir. 2009) (internal quotation and citations omitted).

       We accordingly turn to Gladden’s complaint to see if he pleaded “enough facts to

state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007). The plausibility standard “asks for more than a sheer possibility that a

defendant has acted unlawfully.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). See

also Great Western Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 176-

177 (3d Cir. 2010) (discussing the Twombly/Iqbal standard). As we have noted

previously, Twombly’s “plausibility paradigm . . . applies with equal force to analyzing

the adequacy of claims of employment discrimination.” Fowler, 578 F.3d at 211 (citing

Wilkerson v. New Media Tech. Charter Sch., Inc., 522 F.3d 315, 322 (3d Cir. 2008)).

       Gladden alleged that he is a member of a protected class based on his race and

age, but he did not otherwise put forth plausible allegations that raised a reasonable

expectation that discovery will show that he was qualified or not hired based on improper

considerations of race, age, or prior protected activities. As the District Court explained,

Gladden himself described, in his complaint and by reference to the attachments to his

complaint (including the job announcement), that the position for which he applied

required highly specialized experience. Gladden also noted that the human resources

specialist who evaluated his application concluded that he was not qualified for a position
                                             3
as an Equal Opportunity Specialist. As she noted, his application for the position, which

he provided in support of his complaint, did not include the necessary relevant qualifying

experience. Furthermore, Gladden did not otherwise raise the inference that the decision

was based on discriminatory grounds. For instance, he alleged that the human resources

specialist noted that she was unaware of his race and age in making her decision. He

made a claim that she should have collected that information, but he made no suggestion

that she did know it when she made her decision.

      In short, as the District Court concluded, Gladden failed to set forth a plausible

claim for relief. We will affirm the District Court’s judgment.




                                            4